FILED
                                                         United States Court of Appeals
                                                                 Tenth Circuit

                                                               August 20, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                 Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff-Appellee,                     No. 10-8001
          v.                                           (D. of Wyo.)
 GILBERTO PINON-AYON,                          (D.C. No. 09-CR-210-CAB)

               Defendant-Appellant.


                                      ORDER


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges. *


      Gilberto Pinon-Ayon was convicted of conspiracy to distribute

methamphetamine and appealed the district court’s decision to enhance his

sentence. The United States of America has filed an unopposed motion to vacate

the defendant’s sentence and remand to the district court for a new sentencing

hearing.

      Having jurisdiction pursuant to 28 U.S.C. § 1291, we GRANT the motion.

We agree the district court should review the evidence and make specific and

independent findings to justify an obstruction of justice enhancement pursuant to


      *
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
USSG § 3C1.1. See United States v. Mares, 441 F.3d 1152, 1160–61 (10th Cir.

2006); United States v. Markum, 4 F.3d 891, 897 (10th Cir. 1993). We therefore

VACATE Pinon-Ayon’s sentence and REMAND to the district court for a new

sentencing hearing. Because we are vacating Pinon-Ayon’s sentence, we do not

address his arguments regarding whether the district court erred in including

additional methamphetamine in calculating his relevant conduct.

                                              ENTERED FOR THE COURT

                                              Timothy M. Tymkovich
                                              Circuit Judge




                                        -2-